Title: Thomas Jefferson to André Thoüin, 11 May 1815
From: Jefferson, Thomas
To: Thoüin, André


          My dear and antient friend & Colleague  Monticello May. 11. 15.
          The peace of Paris had given us the hope that wars had at length ceased, and the ocean become open to the intercourses of friendship and science. but we just now learn the great events of March last, and that France, and we may say the world, is again overshadowed with clouds; and of what is to follow we have no indications. in this uncertain state of things, mr Girardin,  who will have the honor of presenting you this letter, undertakes a visit to his native country, from that which has been for 20. years his country of adoption. he is a gentleman of science, worth, and perfect correctness. among other views, he wishes to become an eye-witness of the wonderful progress of science in your country, and particularly in that of which you are at the head. well skilled in the earlier systems of Botany, he is qualified to do justice to the improvements made on them, and will sometimes ask the lights of your conversation. indulge him for my sake, and flatter me with this mark of regard for the high respect and affectionate esteem of which he furnishes me this opportunity of tendering the assurances.
          Th: Jefferson
        